EXHIBIT 10.1

WOLVERINE TUBE, INC.

 

--------------------------------------------------------------------------------

2007 NON-QUALIFIED STOCK OPTION PLAN

 

--------------------------------------------------------------------------------

Effective March 29, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PURPOSE

   3

ARTICLE II DEFINITIONS

   3

ARTICLE III ADMINISTRATION

   7

ARTICLE IV SHARE LIMITATION

   10

ARTICLE V ELIGIBILITY AND GENERAL REQUIREMENTS FOR AWARDS

   12

ARTICLE VI STOCK OPTIONS

   12

ARTICLE VII TERMINATION

   15

ARTICLE VIII CHANGE IN CONTROL PROVISIONS

   16

ARTICLE IX TERMINATION OR AMENDMENT OF PLAN

   17

ARTICLE X UNFUNDED PLAN

   18

ARTICLE XI GENERAL PROVISIONS

   18

ARTICLE XII EFFECTIVE DATE OF PLAN

   20

ARTICLE XIII TERM OF PLAN

   20

ARTICLE XIV NAME OF PLAN

   21

 

i



--------------------------------------------------------------------------------

WOLVERINE TUBE, INC.

 

--------------------------------------------------------------------------------

2007 NON-QUALIFIED STOCK OPTION PLAN

 

--------------------------------------------------------------------------------

ARTICLE I

PURPOSE

The purpose of this 2007 Non-Qualified Stock Option Plan (the “Plan”) is to
enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company to offer Eligible Employees and Consultants
stock options in the Company to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholder’s.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1 “Acquisition Event” means a merger or consolidation in which the Company is
not the surviving entity, any transaction that results in the acquisition of all
or substantially all of the Company’s outstanding Common Stock by a single
person or entity or by a group of persons and/or entities acting in conceit, or
the sale or transfer of all or substantially all of the Company’s assets. The
occurrence of an Acquisition Event shall be determined by the Committee in its
sole discretion.

2.2 “Affiliate” means each of the following: (a) any subsidiary corporation of
the Company within the meaning of Section 424(f) of the Code; (b) any parent
corporation of the Company within the meaning of Section 424(e) of the Code; (c)
any corporation, trade or business (including, without limitation, a partnership
or limited liability company) that is directly or indirectly controlled 50% or
more (whether by ownership of stock, assets or an equivalent ownership interest
or voting interest) by the Company; (d) any corporation, trade or business
(including, without limitation, a partnership or limited liability company) that
directly or indirectly controls 50% or more (whether by ownership of stock,
assets or an equivalent ownership interest or voting interest) of the Company;
and (e) any other entity in which the Company or any of its Affiliates has a
material equity interest and that is designated as an “Affiliate” by resolution
of the Committee; provided, however, that in the event that the Common Stock
subject to any Award does not constitute “service recipient stock” for purposes
of Section 409A of the Code, the Company intends that such Award shall be
designed to comply with Section 409A of the Code.

2.3 “Award” means any award under the Plan of any Stock Option. All Awards shall
be evidenced by, and subject to the terms of, a written agreement executed by
the Company and the Participant. Any reference herein to an agreement in writing
shall be deemed to include an electronic writing to the extent permitted by
applicable law.



--------------------------------------------------------------------------------

2.4 “Board” means the Board of Directors of the Company

2.5 “Clause” means with respect to a Participant’s Termination of Employment or
Termination of Consultancy, the following: (a) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to: (i) a Participant’s conviction of, or plea of guilty or nolo contendere
to, a felony; (ii) perpetration by a Participant of an illegal act, dishonesty,
or fraud that could cause significant economic injury to the Company; (iii) a
Participant’s insubordination, refusal to perform his or her duties or
responsibilities for any reason other than illness or incapacity or materially
unsatisfactory performance of his or her duties for the Company; (iv) continuing
willful and deliberate failure by the Participant to perform the Participant’s
duties in any material respect, provided that the Participant is given notice
and an opportunity to effectuate a cure as determined by the Committee; or (v) a
Participant’s willful misconduct with regard to the Company that could have a
material adverse effect on the Company; or (b) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “cause” (or words
of Tike import), “cause” as defined under such agreement; provided, however,
that with regard to any agreement under which the definition of “cause” only
applies on occurrence of a change in control, such definition of “cause” shall
not apply until a change in control actually takes place and then only with
regard to a termination thereafter.

2.6 “Change in Control” has the meaning set forth in Section 8.2.

2.7 “Change in Control Price” has the meaning set forth in Section 8.1.

2.8 “Code” means the Internal Revenue Code of 1986, as amended Any reference to
any section of the Code shall also be a reference to any successor provision and
any Treasury Regulation promulgated thereunder.

2.9 “Committee” means: a committee or subcommittee of the Board appointed from
time to time by the Board, which committee or subcommittee shall consist of two
or more non-employee directors, each of whom shall be a “non-employee director”
as defined in Rule 16b-3 To the extent that no Committee exists that has the
authority to administer the Plan, the functions of the Committee shall be
exercised by the Board., If for any reason the appointed Committee does not meet
the requirements of Rule 16b-3, such noncompliance shall not affect the validity
of Awards, grants, interpretations or other actions of the Committee.

2.10 “Common Stock” means the Common Stock, $0.01 par value per share, of the
Company.

 

4



--------------------------------------------------------------------------------

2.11 “Company” means Wolverine Tube, Inc., a Delaware corporation, and its
successors by operation of law.

2.12 “Consultant” means any Person who provides bona fide consulting or advisory
services to the Company or its Affiliates pursuant to a written agreement, which
are not in connection with the offer and sale of securities in a capital-raising
transaction, and do not, directly or indirectly, promote or maintain a market
for the Company’s or its Affiliates’ securities

2.13 “Disability” means with respect to a Participant’s Termination, a permanent
and total disability as defined in Section 22(e)(3) of the Code A Disability
shall only be deemed to occur at the time of the determination by the Committee
of the Disability. Notwithstanding the foregoing, for Awards that are subject to
Section 409A of the Code, Disability shall mean that a Participant is disabled
under Section 409A(a)(2)(C)(i) or (ii) of the Code.

2.14 “Effective Date” means the effective date of the Plan as defined in Article
XII.

2.15 “Eligible Employees” means each employee of the Company or an Affiliate.

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder. Any references to any section
of the Exchange Act shall also be a reference to any successor provision.

2.17 “Fair Market Value” means, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, as of any date, and
except as provided below (a) the last sales price reported for the Common Stock
on the applicable date as reported on the principal established securities
market on which it is then traded or if the Common Stock shall not have been
reported or quoted on such date, on the first day prior thereto on which the
Common Stock was reported or quoted; or (b) if the Company’s Common Stock is not
traded on any established securities market, the price as determined by the
Committee in whatever manner it considers appropriate, taking into account the
requirements of Section 409A of the Code.

2.18 “Family Member” means “family member” as defined in Section A.1 (5) of the
general instructions of Form S-8, as may be amended from time to time.

2.19 “Non-Qualified Stock Option” means any Stock Option awarded under the Plan.
No Stock Options granted under the Plan are intended to be incentive stock
options within the meaning of Section 422 of the Code.

2.20 “Other Extraordinary Event” has the meaning set forth in Section 4.2(b).

2.21 “Participant” means an Eligible Employee or Consultant to whom an Award has
been granted pursuant to the Plan.

2.22 “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity

 

5



--------------------------------------------------------------------------------

2.23 “Plan” means this Wolverine Tube, Inc. 2007 Non-Qualified Stock Option
Plan, as amended from time to time.

2.24 “Preferred Stock” means the Series A Convertible Preferred Stock, $1,000
par value per share, of the Company

2.25 “Preferred Stock Purchase Agreement” means the Preferred Stock Purchase
Agreement dated January 31, 2007 by and between the Company, The Alpine Group,
Inc. and Plainfield Special Situations Master Fund Limited

2.26 “Rights Offering” means the rights offering required to be conducted by the
Company as soon as practicable following the closing of transactions
contemplated by the Preferred Stock Purchase Agreement.

2.27 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.

2.28 “Section 4.2 Event” has the meaning set forth in Section 4.2(b)

2.29 “Securities Act” means the Securities Act of 1933, as amended, and all
rules and regulations promulgated thereunder. Any reference to any section of
the Securities Act shall also be a reference to any successor provision.

2.30 “Standby Shares” means any additional shares of Preferred Stock acquired by
The Alpine Group, Inc. and Plainfield Special Situations Master Fund Limited
and/or any of their permitted assigns following the Rights Offering.

2.31 “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Employees or Consultants pursuant to Article VI.

2.32 “Termination” means a Termination of Consultancy or Termination of
Employment, as applicable.

2.33 “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
that is retaining a Participant as a Consultant ceases to be an Affiliate unless
the Participant otherwise is, or thereupon becomes, a Consultant to the Company
or another Affiliate at the time the entity ceases to be an Affiliate. In the
event that a Consultant becomes an Eligible Employee or a non- employee director
of the Company upon the termination of his or her consultancy, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a non-employee director of the
Company. Notwithstanding the foregoing, the Committee may, in its sole
discretion, otherwise define Termination of Consultancy in the Award agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Consultancy thereafter

2.34 “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity that is

 

6



--------------------------------------------------------------------------------

employing a Participant ceases to be an Affiliate, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or another Affiliate
at the time the entity ceases to be an Affiliate. In the event that an Eligible
Employee becomes a Consultant or a non-employee director of the Company upon the
termination of his or her employment, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such Eligible Employee is no longer an Eligible
Employee, a Consultant or a non-employee director of the Company.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
otherwise define Termination of Employment in the Award agreement or, if no
lights of a Participant are reduced, may otherwise define Termination of
Employment thereafter

2.35 “Top-Up Option” means the option held by The Alpine Group, Inc. and
Plainfield Special Situations Master Fund Limited to purchase a number of shares
of Preferred Stock, which would be sufficient to increase such parties aggregate
ownership to at least 55% of the Company’s Common Stock (calculated on an
as-converted, fully diluted basis); provided that the Top-Up Option shall only
become available to The Alpine Group, Inc, and Plainfield Special Situations
Master Fund Limited, if, following the closing of the Rights Offering, the
shares of Preferred Stock owned by such parties represents less than 55% of the
Company’s outstanding Common Stock (calculated on an as-converted, fully diluted
basis). If the Top-Up Option becomes available to The Alpine Group, Inc. and
Plainfield Special Situations Master Fund Limited, such option shall only be
exercisable until the 90th day following the closing of the Rights Offering.

2.36 “Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in a Person), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and
(b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferrable” shall have a correlative meaning.

ARTICLE III

ADMINISTRATION

3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.

3.2 Grants of Awards. The Committee shall have full authority to grant
Stock-Options to Eligible Employees and Consultants In particular, the Committee
shall have the authority:

 

  (a) to select the Eligible Employees and Consultants to whom Awards may from
time to time be granted hereunder;

 

7



--------------------------------------------------------------------------------

  (b) to determine whether and to what extent Awards are to be granted hereunder
to one or more Eligible Employees and Consultants;

 

  (c) to determine, in accordance with the terms of the Plan, the number of
shares of Common Stock to be covered by each Award granted hereunder;

 

  (d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any vesting schedule or acceleration
thereof, or any forfeiture restrictions or waiver thereof, regarding any Award
and the shares of Common Stock relating thereto, based on such factors, if any,
as the Committee shall determine, in its sole discretion);

 

  (e) to determine whether, to what extent and under what circumstances Awards
under the Plan are to operate on a tandem basis and/or in conjunction with or
apart from other awards made by the Company outside of the Plan;

 

  (f) to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Stock and/or restricted stock;

 

  (g) to determine whether to require a Participant, as a condition of the
granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to an Award for a period of time as determined by the Committee, in its
sole discretion, following the date of such Award; and

 

  (h) generally, to exercise such powers and to perform such acts as the
Committee deems necessary or expedient to promote the best interests of the
Company that are not in conflict with the provisions of the Plan.

3.3. Guidelines. Subject to Article IX, the Committee shall, in its sole
discretion, have the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan and perform all acts,
including the delegation of its responsibilities (to the extent permitted by
applicable law), as it shall, from time to time, deem advisable; to construe and
interpret the terms and provisions of the Plan and any Award issued under the
Plan (and any agreements relating thereto); and to otherwise supervise the
administration of the Plan; provided, however, that nothing herein shall require
the Committee to take any such action in a uniform manner. The Committee may, in
its sole discretion, correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any agreement relating thereto in the manner and
to the extent it shall deem necessary to effectuate the purpose and intent of
the Plan. The Committee may, in its sole discretion, adopt special guidelines
and provisions for persons who are residing in or employed in, or subject to,
the taxes of, any domestic or foreign jurisdictions to comply with applicable
tax and securities laws of such domestic or foreign jurisdictions. To the extent
applicable, the Plan is intended to comply with the applicable requirements of
Rule 16b-3, and the Plan shall be limited, construed and interpreted in a manner
so as to comply therewith.

 

8



--------------------------------------------------------------------------------

3.4 Decisions Final Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board or the Committee
(or any of its members) arising out of or in connection with the Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.

3.5 Procedures. If the Committee is appointed, the Board shall designate one of
the members of the Committee as chairman and the Committee shall hold meetings,
subject to the By-Laws of the Company, at such times and places as it shall deem
advisable, including, without limitation, by telephone conference or by written
consent to the extent permitted by applicable law. A majority of the Committee
members shall constitute a quorum. All determinations of the Committee shall be
made by a majority of its members. Any decision or determination reduced to
writing and signed by all the Committee members in accordance with the By-Laws
of the Company shall be as fully effective as if it had been made by a vote at a
meeting duly called and held. The Committee shall keep minutes of its meetings
and shall make such rules and regulations for the conduct of its business as it
shall deem advisable.

3.6 Designation of Consultants/Liability.

 

  (a) The Committee may, in its sole discretion, designate employees of the
Company and professional advisors to assist the Committee in the administration
of the Plan and (to the extent permitted by applicable law and applicable
exchange rules) may grant authority to officers to grant Awards and/or execute
agreements or other documents on behalf of the Committee.

 

  (b) The Committee may, in its sole discretion, employ such legal counsel,
consultants and agents as it may deem desirable for the administration of the
Plan and may rely upon any opinion received from any such counsel or consultant
and any computation received from any such consultant or agent. Expenses
incurred by the Committee or the Board in the engagement of any such counsel,
consultant or agent shall be paid by the Company. The Committee, its members and
any person designated pursuant to subsection (a) above shall not be liable for
any action or determination made in good faith with respect to the Plan. To the
maximum extent permitted by applicable law, no officer of the Company or member
or former member of the Committee or of the Board shall be liable for any action
or determination made in good faith with respect to the Plan or any Award
granted under it.

3.7 Indemnification To the maximum extent permitted by applicable law and the
Certificate of Incorporation and By-Laws of the Company and to the extent not
covered by insurance directly insuring such person, each officer or employee of
the Company or any Affiliate and member or former member of the Committee or the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any

 

9



--------------------------------------------------------------------------------

sum paid in settlement of a claim with the approval of the Committee), and
advanced amounts necessary to pay the foregoing at the earliest time and to the
fullest extent permitted, arising out of any act or omission to act in
connection with the administration of the Plan, except to the extent arising out
of such officer’s, employee’s, member’s or former member’s fraud or bad faith.
Such indemnification shall be in addition to any rights of indemnification the
officers, employees, directors or members or former officers, directors or
members may have under applicable law or under the Certificate of Incorporation
or By-Laws of the Company or any Affiliate, Notwithstanding anything else
herein, this indemnification will not apply to the actions or determinations
made by an individual with regard to Awards granted to him or her under the
Plan.

ARTICLE IV

SHARE LIMITATION

4.1 Share Limitations. The aggregate number of shares of Common Stock that may
be issued or used for reference purposes or with respect to which Awards may be
granted under the Plan shall not exceed the lesser of (a) 25,000,000 shares; and
(b) 15% of the outstanding shares of Common Stock of the Company calculated on a
fully diluted basis following the closing of the Rights Offering, the subsequent
acquisition, if any, of Standby Shares and the exercise, if any, of the Top-Up
Option. The maximum aggregate number of available shares of Common Stock
hereunder (subject to any increase or decrease pursuant to Section 4.2) may be
either authorized and unissued Common Stock or Common Stock held in or acquired
for the treasury of the Company or both. If any Award expires, terminates, is
cancelled or is forfeited for any reason without having been exercised in full,
the number of shares of Common Stock underlying any unexercised Award shall
again be available for the purpose of Awards under the Plan.

4.2 Changes.

 

  (a) The existence of the Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (ii) any merger or consolidation of the Company or any Affiliate,
(iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Common Stock, (iv) the dissolution or liquidation of
the Company or any Affiliate, (v) any sale or transfer of all or part of the
assets or business of the Company or any Affiliate, (vi) any Section 4.2 Event,
(vii) any Other Extraordinary Event, or (viii) any other corporate act or
proceeding.

 

  (b)

Subject to the provisions of Section 4.2(d), if there shall occur any such
change in the capital structure of the Company by reason of any stock split,
reverse stock split, stock dividend, subdivision, combination or
reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any

 

10



--------------------------------------------------------------------------------

 

reorganization or any partial or complete liquidation, the Rights Offering or
any other corporate transaction or event having an effect similar to any of the
foregoing (a “Section 4.2 Event”), then (i) the aggregate number and/or kind of
shares that thereafter may be issued under the Plan, (ii) the number and/or kind
of shares or other property (including cash) to be issued upon exercise of an
outstanding Award granted under the Plan, and/or (iii) the purchase price
thereof shall be appropriately adjusted consistent with such change. In addition
to the foregoing, each Award granted prior to the Rights Offering, the
subsequent acquisition, if any, of Standby Shares or the exercise, if any, of
the Top-Up Option shall be adjusted in accordance with the foregoing sentence to
reflect the effect of the consummation of the Rights Offering, the subsequent
acquisition, if any, of the Standby Shares or the exercise, if any of the Top-Up
Option, respectively. In addition, subject to Section 4.2(d), if there shall
occur any change in the capital structure or the business of the Company that is
not a Section 4.2 Event (an “Other Extraordinary Event”), including, without
limitation, by reason of any extraordinary dividend (whether cash or stock), any
conversion, any adjustment, any issuance of any class of securities convertible
or exercisable into, or exercisable for, any class of stock or any sale or
transfer of all or substantially all the Company’s assets or business, then the
Committee, in its sole discretion, may adjust any Award and make such other
adjustments to the Plan. Any adjustment pursuant to this Section 4.2 shall be
consistent with the applicable Section 4.2 Event or the applicable Other
Extraordinary Event, as the case may be, and in such manner as the Committee
may, in its sole discretion, deem appropriate and equitable to prevent
substantial dilution or enlargement of the rights granted to, or available for,
Participants under the Plan. Any such adjustment determined by the Committee
shall be final, binding and conclusive on the Company and all Participants and
their respective heirs, executors, administrators, successors and permitted
assigns Except as expressly provided in this Section 4.2 or in the applicable
Award agreement, a Participant shall have no rights by reason of any Section 4.2
Event or any Other Extraordinary Event.

 

  (c) Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or Section 4.2(b) shall be aggregated until, and
eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half. No
cash settlements shall be made with respect to fractional shares eliminated by
rounding. Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.

 

  (d)

In the event of an Acquisition Event, the Committee may, in its sole discretion,
terminate all outstanding and unexercised Stock Options effective as of the date
of the Acquisition Event, by delivering notice of termination to

 

11



--------------------------------------------------------------------------------

 

each Participant at least 20 days prior to the date of consummation of the
Acquisition Event, in which case during the period from the date on which such
notice of termination is delivered to the consummation of the Acquisition Event,
each such Participant shall have the right to exercise his or her Stock Options
that are then outstanding (whether or not vested) as of the date on which such
notice of termination is delivered, but any such exercise shall be contingent on
the occurrence of the Acquisition Event, and, provided that, if the Acquisition
Event does not take place within a specified period after giving such notice for
any reason whatsoever, the notice and exercise pursuant thereto shall be null
and void. For the avoidance of doubt, in the event of an Acquisition Event, the
Committee may, in its sole discretion, terminate any such Stock Option for which
the exercise price is equal to or exceeds the Fair Market Value without payment
of consideration therefor.

If an Acquisition Event occurs but the Committee does not terminate the
outstanding Awards pursuant to this Section. 4.2(d), then the applicable
provisions of Section 4.2(b) and Article VIII shall apply

4.3 Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.

ARTICLE V

ELIGIBILITY AND GENERAL REQUIREMENTS FOR AWARDS

5.1 General Eligibility. Each Award granted under the Plan shall be a
Non-Qualified Stock Option. All Eligible Employees, Consultants and prospective
employees and consultants are eligible to be granted Awards, subject to the
terms and conditions of the Plan Eligibility for the grant of Awards and actual
participation in the Plan shall be determined by the Committee in its sole
discretion.

5.2 General Requirement. The vesting and exercise of Awards granted to a
prospective employee or consultant is conditioned upon such individual actually
becoming an Eligible Employee or Consultant.

ARTICLE VI

STOCK OPTIONS

6.1 Stock Option Grants. The Committee shall, in its sole discretion, have the
authority to grant to any Eligible Employee or Consultant Non-Qualified Stock
Options.

 

12



--------------------------------------------------------------------------------

6.2 Terms of Options. Options granted under the Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee, in its sole discretion, shall deem desirable:

 

  (a) Exercise Price. The exercise price per share of Common Stock subject to a
Stock Option shall be determined by the Committee at the time of grant;
provided, however, that if the exercise price is less than Fair Market Value on
the date of grant, the Stock Option is either (i) intended to comply with
Section 409A of the Code or (ii) exempt from Section 409A of the Code.

 

  (b) Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than 10 years
after the date the Option is granted.

 

  (c) Exercisability. Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at grant. If the Committee provides, in its discretion, that any Stock Option is
exercisable subject to certain limitations (including, without limitation, that
such Stock Option is exercisable only in installments or within certain time
periods or upon attainment of certain financial results), the Committee may
waive such limitations on the exercisability at any time at or after grant in
whole or in part (including, without limitation, waiver of the installment
exercise provisions or acceleration of the time at which such Stock Option may
be exercised), based on such factors, if any, as the Committee shall determine,
in its sole discretion. If the Stock Option is intended to comply with
Section 409A of the Code, it shall be exercisable at such times or in such
manner designed to comply with Section 409A of the Code.

 

  (d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, to the extent vested, Stock
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise to the Company specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the purchase price as follows: (i) in cash or by check, bank
draft or money order payable to the order of the Company or (ii) on such other
terms and conditions as may be acceptable to the Committee (including, without
limitation, the relinquishment of Stock Options or by payment in full or in part
in the form of Common Stock owned by the Participant based on the Fair Market
Value of the Common Stock on the payment date as determined by the Committee, in
its sole discretion). No shares of Common Stock shall be issued until payment
therefor, as provided herein, has been made or provided for

 

13



--------------------------------------------------------------------------------

  (e) Non-Transferability of Options. No Stock Option shall be Transferable by
the Participant otherwise than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. Notwithstanding the foregoing,
the Committee may determine, in its sole discretion, at the time of grant or
thereafter that an Option that is otherwise not Transferable pursuant to this
Section is Transferable to a Family Member in whole or in part and in such
circumstances, and under such conditions, as determined by the Committee, in its
sole discretion. An Option that is Transferred to a Family Member pursuant to
the preceding sentence (i) may not be subsequently Transferred otherwise than by
will or by the laws of descent and distribution and (ii) remains subject to the
terms of the Plan and the applicable Award agreement. Any shares of Common Stock
acquired upon the exercise of an Option by a permissible transferee of an Option
or a permissible transferee pursuant to a Transfer after the exercise of the
Option shall be subject to the terms of the Plan and the applicable Award
agreement.

 

  (f) Form, Modification, Extension and Renewal of Stock Options. Subject to the
terms and conditions and within the limitations of the Plan, Stock Options shall
be evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may, in its sole discretion (i) modify, extend or renew
outstanding Stock Options granted under the Plan (provided that the rights of a
Participant are not reduced without his or her consent and provided further that
such action does not subject the Stock Options to Section 409A of the Code), and
(ii) accept the surrender of outstanding Stock Options (up to the extent not
theretofore exercised) and authorize the granting of new Stock Options in
substitution therefor (to the extent not theretofore exercised).

 

  (g) Early Exercise. The Committee may provide that a Stock Option include a
provision whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Stock Option as to any part or all of the shares of
Common Stock subject to the Stock Option prior to the full vesting of the Stock
Option and such shares shall be treated as restricted stock. Any unvested shares
of Common Stock so purchased may be subject to a repurchase option in favor of
the Company or to any other restriction the Committee determines to be
appropriate.

 

  (h) Other Terms and Conditions. Stock Options may contain such other
provisions, which shall not be inconsistent with any of the terms of the Plan,
as the Committee shall, in its sole discretion, deem appropriate.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

TERMINATION

7.1 Termination. The following rules apply with regard to the Termination of a
Participant, unless otherwise determined by the Committee at grant (or, if no
rights of the Participant are reduced, thereafter):

 

  (a) Termination by Reason of Death or Disability. If a Participant’s
Termination is by reason of death or Disability, all Stock Options that are held
by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant (or, in the case
of death, by the legal representative of the Participant’s estate) at any time
within a one-year period from the date of such Termination, but in no event
beyond the expiration of the stated term of such Stock Options; provided,
however, if the Participant dies within such exercise period, all unexercised
Stock Options held by such Participant shall thereafter be exercisable, to the
extent to which they were exercisable at the time of death, for a period of
one-year from the date of such death, but in no event beyond the expiration of
the stated term of such Stock Options

 

  (b) Involuntary Termination Without Cause. If a Participant’s Termination is
by involuntary Termination without Cause, all Stock Options that are held by
such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 90 days from the date of such Termination, but in no event beyond
the expiration of the stated term of such Stock Options.

 

  (c) Voluntary Termination. If a Participant’s Termination is voluntary (other
than a voluntary Termination described in Section 7.1(d)(ii) below), all Stock
Options that are held by such Participant that are vested and exercisable at the
time of the Participant’s Termination may be exercised by the Participant at any
time within a period of 30 days from the date of such Termination, but in no
event beyond the expiration of the stated terms of such Stock Options.

 

  (d) Termination for Cause. If a Participant’s Termination: (i) is for Cause or
(ii) is a voluntary Termination (as provided in subsection (c) above) after the
occurrence of an event that would be grounds for a Termination for Cause, all
Stock Options, whether vested or not vested, that are held by such Participant
shall thereupon terminate and expire as of the date of such Termination.

 

  (e) Unvested Stock Options. Stock Options that are not vested as of the date
of a Participant’s Termination for any reason shall terminate and expire as of
the date of such Termination.

 

15



--------------------------------------------------------------------------------

7.2 Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary contained in Section 7.1, if any Stock Option is subject to
Section 409A of the Code, it shall be exercisable in accordance with the terms
and conditions set forth in the applicable Award agreement.

ARTICLE VIII

CHANGE IN CONTROL PROVISIONS

8.1 Benefits. In the event of a Change in Control of the Company, and except as
otherwise provided by the Committee in an Award agreement, a Participant’s
unvested Award shall not vest and a Participant’s Award shall be treated in
accordance with one of the following methods as determined by the Committee in
its sole discretion:

 

  (a) Awards, whether or not vested by their terms or pursuant to the preceding
sentence, shall be continued, assumed, have new rights substituted therefor or
be treated in accordance with Section 4.2(d), as determined by the Committee in
its sole discretion, and restrictions to which any Award granted prior to the
Change in Control is subject shall not lapse upon a Change in Control (other
than with respect to vesting pursuant to the foregoing provisions of this
Section 8.1) and the Award shall, where appropriate in the sole discretion of
the Committee, receive the same or other appropriate distribution as other
Common Stock on such terms as determined by the Committee in its sole
discretion; provided, however, that, the Committee may, in its sole discretion,
decide to award restricted stock in lieu of any cash distribution.

 

  (b) The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or an Affiliate (or the cancellation and extinguishment
thereof pursuant to the terms of a merger or other purchase agreement entered
into by the Company) for an amount of cash equal to the excess of the Change in
Control Price (as defined below) of the shares of Common Stock covered by such
Awards, over the aggregate exercise price of such Awards. For purposes of this
Section 8.1, “Change in Control Price” shall mean the highest price per share of
Common Stock paid in any transaction related to a Change in Control of the
Company.

 

  (c) The Committee may, in its sole discretion, provide for the cancellation of
any particular Award or Awards without payment, if the Change in Control Price
is less than the Fair Market Value of such Award(s) on the date of grant.

 

  (d) Notwithstanding anything else herein, the Committee may, in its sole
discretion, provide for accelerated vesting, of an Award at the time of grant or
at any time thereafter.

 

16



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Committee may, in its sole discretion, elect
none of the foregoing and thereby take no further action with respect to a
Participant’s Award. In addition, nothing in this Article VIII or elsewhere in
the Plan shall obligate the Committee to treat all outstanding Awards in a
uniform manner in the event of a Change in Control of the Company.

8.2 Change in Control. Unless otherwise determined by the Committee in the
applicable Award agreement or other written agreement approved by the Committee,
a “Change in Control” shall be deemed to occur following any transaction if:
(a) any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 30% or more of the combined voting power of the then
outstanding securities of the Company (or its successor corporation); (b) the
stockholders of the Company approve a plan of complete liquidation of the
Company or the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets other than (i) the sale or disposition
of all or substantially all of the assets of the Company to a person or persons
who beneficially own, directly or indirectly, at least 50% or more of the
combined voting power of the outstanding voting securities of the Company at the
time of the sale, or (ii) pursuant to a spin-off type transaction, directly or
indirectly, of such assets to the stockholders of the Company; or (c) during any
period of two consecutive years, individuals who at the beginning of any such
period constitute directors of the Company cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s stockholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the director’s of
the Company then still in office who were directors of the Company at the
beginning of any such period. Notwithstanding the foregoing, a Change in Control
shall not be deemed to have occurred as a result of any further acquisition of
the outstanding securities of the Company by either The Alpine Group, Inc or
Plainfield Special Situations Master Fund Limited following the Effective Date.

ARTICLE IX

TERMINATION OR AMENDMENT OF PLAN

9.1 Termination or Amendment. Notwithstanding any other provision of the Plan,
the Board or the Committee may at any time, and from time to time, amend, in
whole or in part, any or all of the provisions of the Plan (including any
amendment deemed necessary to ensure that the Company may comply with any
regulatory requirement referred to in Article XI), or suspend or terminate it
entirely, retroactively or otherwise; provided, however, that, unless otherwise
required by law or specifically provided herein, the rights of a Participant
with respect to Awards granted prior to such amendment, suspension or
termination, may not be impaired without the consent of such Participant and in
accordance with the laws of the State of Delaware, to the extent required by the
applicable provisions of Rule 16b-3.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall adversely impair the

 

17



--------------------------------------------------------------------------------

rights of any holder without the holder’s consent. Notwithstanding anything
herein to the contrary, the Board or the Committee may amend the Plan or any
Award granted hereunder at any time without a Participant’s consent to comply
with Section 409A of the Code or any other applicable law.

ARTICLE X

UNFUNDED PLAN

10.1 Unfunded Status of Plan. The Plan is an “unfunded” plan for incentive and
deferred compensation. With respect to any payments as to which a Participant
has a fixed and vested interest but that are not yet made to a Participant by
the Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company.

ARTICLE XI

GENERAL PROVISIONS

11.1 Legend The Committee may require each person receiving shares of Common
Stock pursuant to an Award granted under the Plan to represent to and agree with
the Company in writing that the Participant is acquiring the shares without a
view to distribution thereof and such other securities law-related
representations as the Committee shall request. In addition to any legend
required by the Plan, the certificates and/or book entry accounts for such
shares may include any legend that the Committee, in its sole discretion, deems
appropriate to reflect any restrictions on Transfer.

All certificates and/or book entry accounts for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may, in its sole discretion, deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any applicable Federal or state securities law, and any applicable
corporate law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

11.2 No Right to Employment or Consultancy. Neither the Plan nor the grant of
any Award hereunder shall give any Participant or other employee or Consultant
any right with respect to continuance of employment or consultancy by the
Company or any Affiliate, nor shall they be a limitation in any way on the right
of the Company or any Affiliate by which an employee is employed or a Consultant
is retained to terminate his or her employment or consultancy at any time.

11.3 Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to the Plan, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld. Any statutorily required withholding obligation

 

18



--------------------------------------------------------------------------------

with regard to any Participant may be satisfied, subject to the advance consent
of the Committee, by reducing the number of shares of Common Stock otherwise
deliverable or by delivering shares of Common Stock already owned. Any fraction
of a share of Common Stock required to satisfy such tax obligations shall be
disregarded and the amount due shall be paid instead in cash by the Participant.

11.4 No Assignment of Benefits. No Award or other benefit payable under the Plan
shall, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.

11.5 Other Conditions. If at any time counsel to the Company shall be of the
opinion that any sale or delivery of shares of Common Stock pursuant to an Award
is or may in the circumstances be unlawful or result in the imposition of excise
taxes on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any Award
shall be suspended until, in the opinion of said counsel, such sale or delivery
shall be lawful or will not result in the imposition of excise taxes on the
Company.

11.6 Governing Law. The Plan and actions taken in connection herewith shall be
governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).

11.7 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

11.8 Other Benefits. No Award granted or paid out under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

11.9 Costs. The Company shall bear all expenses associated with administering
the Plan, including expenses of issuing Common Stock pursuant to any Awards
hereunder.

11.10 No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same in subsequent years.

11.11 Death/Disability. The Committee may in its sole discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such

 

19



--------------------------------------------------------------------------------

other evidence as the Committee deems necessary to establish the validity of the
transfer of an Award. The Committee may, in its discretion, also require the
agreement of the transferee to be bound by all of the terms and conditions of
the Plan.

11.12 Section 16(b) of the Exchange Act. All elections and transactions under
the Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may, in its sole discretion, establish and adopt
written administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Exchange Act, as it may deem necessary or proper for the
administration and operation of the Plan and the transaction of business
thereunder.

11.13 Section 409A of the Code. To the extent applicable, the Plan is intended
to comply with the applicable requirements of Section 409A of the Code and shall
be limited, construed and interpreted in accordance with such intent.

11.14 Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

11.15 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

11.16 Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

11.17 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

ARTICLE XII

EFFECTIVE DATE OF PLAN

The Plan shall become effective upon adoption by the Board or such later date as
provided in the adopting resolution.

ARTICLE XIII

TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date the Plan is adopted by the Board, but Awards granted
prior to such tenth anniversary may, and the Committee’s authority to administer
the terms of such Awards, extend beyond that date.

 

20



--------------------------------------------------------------------------------

ARTICLE XIV

NAME OF PLAN

The Plan shall be known as the “Wolverine Tube, Inc. 2007 Non-Qualified Stock
Option Plan.”

 

21